



COURT OF APPEAL FOR ONTARIO

CITATION:
Bonner v. Bonner, 2013 ONCA 290

DATE: 20130501

DOCKET: C55526

Rosenberg, Goudge and Tulloch JJ.A.

BETWEEN

Georgina Giglia Bonner

Plaintiff/Respondent

and

Francis Robert Bonner
and Robert Alexander Bonner

Defendants/Appellant

Christopher J. Bittle, for the appellant

Margaret A. Hoy, for the respondent

Heard: May 1, 2013

On appeal from the judgment of Justice C.A. Tucker of the
    Superior Court of Justice, dated April 26, 2012.

APPEAL BOOK ENDORSEMENT

[1]

We agree with the trial judge. This was a collateral mortgage and the
    limitation period did not begin to run until the demand.

[2]

Accordingly, the appeal is dismissed with costs fixed at $7500 inclusive
    of disbursements and HST.


